Exhibit FORM OF AGREEMENT AND PLAN OF MERGER BY AND AMONG HERITAGE FINANCIAL GROUP, HERITAGE MHC AND HERITAGE FINANCIAL GROUP, INC. THIS AGREEMENT AND PLAN OF MERGER (this “Merger Agreement”) dated as of, is made by and among Heritage Financial Group, a federal corporation (the “Mid-Tier Holding Company”), Heritage MHC, a federally chartered mutual holding company (the “Mutual Holding Company”), and Heritage Financial Group, Inc., a corporation organized under the laws of Maryland and wholly owned subsidiary of Heritage Financial Group (“Holding Company”). Capitalized terms have the respective meanings given them in the Plan of Conversion and Reorganization (the “Plan”) of Heritage MHC dated March 17, 2010, unless otherwise defined herein. R E C I T A L S: 1. The Mid-Tier Holding Company is a federal corporation that owns 100% of the common stock of HeritageBank of the South (the “Bank”). 2. The Mutual Holding Company is a federal mutual association which owns approximately 76% of the common stock of the Mid-Tier Holding Company. 3. The Holding Company is a corporation organized under the laws of the State of Maryland and 100% of its outstanding common stock is owned by the Mid-Tier Holding Company. 4. The Mutual Holding Company will merge with and into the Mid-Tier Holding Company with the Mid-Tier Holding Company as the surviving entity. 5.
